Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (hereinafter "Kamiyama") (USPAP. 2014/0008984) and Ho (USPAP. 2007/0247118).
Regarding claim 1 and similar claim 16, Kamiyama discloses a system for controlling supply of a device (Fig. 5, real time clock device 1) comprising: 
a battery (back up power supply 4, Par. 162);
a power supply (main power supply 3); 
a device (RTC circuit 250) being alternatively powered by the battery or by the power supply; 
at least one sensor being configured for sensing data related to the battery 
a battery monitoring module (switch control circuit 120) operatively coupled to a switch (switches 111, 150) and configured to control the switch for switching, based at least on the data (Pars. 103, 115), between a first mode where the load and the battery are powered by the power 
However, Kamiyama does not explicitly disclose that "the battery monitoring module configured to control the switch for switching based at least one predefined curve predefined curve and that said predefined curve being a characteristic curve of the battery"; and that "at least one sensor being configured for sensing data related to the battery"
Ho teaches that the battery monitoring module configured to control the switch for switching based at least one predefined curve predefined curve and that said predefined curve being a characteristic curve of the battery (Ho: Figs. 1 and 3, and Pars. 2-9, and 19: use of discharge curves of the battery to trigger charging of the battery and allow safe discharge)
Ho further teaches " at least one sensor being configured for sensing data related to the battery" (Par. 37).
	It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Kamiyama's invention to include the invention as taught by Ho to arrive at the claimed invention as specified in claim1 to accurately control the switch function which enhances the service life of the battery (Ho: Pars. 2-9, and 19).
	Regarding claim 2, Kamiyama and Ho disclose everything as applied above. In addition, Ho discloses wherein the at least one sensor comprises one or several among : - a temperature sensor arranged for sensing a temperature of the battery; - a humidity sensor  arranged for sensing a humidity ratio of an environment of the battery, - a pressure sensor arranged for sensing pressure of the environment of the battery; - a vibration sensor arranged for sensing vibrations around the battery; and - a shunt and an amperemeter arranged for determining a load value applied to the battery (Temperature sensor at Par. 37).

	Regarding claim 3, Kamiyama and Ho disclose everything as applied above. In addition, Ho teaches (Ho: Pars. 2-5 and Figs. 1 and 3). 
	Regarding claim 4, Kamiyama and Ho disclose everything as applied above. In addition, Ho teaches wherein at least one predefined curve represents voltage of the battery depending on a discharge of the battery, for several temperature value; 82801049v. 1Docket No. wherein the at least one sensor comprises a temperature sensor arranged for sensing a temperature of the battery (Ho: Pars. 2-5, 19, and 37 and Figs. 1 and 3). 
	Regarding claim 5, Kamiyama and Ho disclose everything as applied above. In addition, Ho teaches wherein the battery monitoring module determines, based on the at least one predefined curve and based on a maximum discharge speed, a minimum voltage value of the battery, and, when in the second state, if the voltage of the battery reaches the minimum voltage value, the battery monitoring module switches in the first mode (Ho: Pars. 10-29 and Figs. 1 and 3). 
	Regarding claim 6, Kamiyama and Ho disclose everything as applied above. In addition, Kamiyama discloses wherein the switch has a controllable slew rate and wherein the slew rate of the switch is below a predefined value (Kamiyama: Pars. 113 and 115).
	Regarding claim 7, Kamiyama and Ho disclose everything as applied above. In addition, Kamiyama discloses wherein the switch has a switching speed greater than 10 kHz (Kamiyama: Pars. 113 and 115).
	Regarding claim 14, Kamiyama and Ho disclose everything as applied above. In addition, Kamiyama disclose wherein the device is a real-time clock (Kamiyama: Par. 2, RTC circuit 250, Par. 113).
Claims 8-10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama and Ho as applied to claim 1 above, and further in view of Sather et al. (hereinafter "Sather")(USPAP. 20190101951).
Regarding claim 8, Kamiyama and Ho disclose everything as applied above (see claim 1). However, Kamiyama and Ho does not explicitly disclose "wherein the battery is powered by a voltage regulator between said battery and the power supply in the first mode". 
Sather teaches "wherein the battery is powered by a voltage regulator between said battery and the power supply in the first mode" (Pars. 44 and 45). 
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Kamiyama and Ho's invention using the invention as taught by Sather to arrive at the claimed invention as specified in claim 8 to regulate voltage from the primary power source to a predetermined charger input voltage (Sather: Par. 44 and Abstract).
Regarding claim 9, Kamiyama and Ho disclose everything as applied above (see claims 1 and 11). However, Kamiyama and Ho does not explicitly disclose "a current limiter between the voltage regulator and the battery, wherein the current limiter is configured to limit a charge current delivered to the battery in the first mode". 
Sather teaches a current limiter between the voltage regulator and the battery, wherein the current limiter is configured to limit a charge current delivered to the battery in the first mode (Pars. 44 and 45).
Regarding claim 10, Kamiyama and Ho disclose everything as applied above. However, Kamiyama and Ho does not explicitly disclose " wherein the battery monitoring module is further configured for controlling environment conditions of the battery based on the data". 

Regarding claim 13, Kamiyama and Ho disclose everything as applied above. However, Kamiyama and Ho does not explicitly disclose "wherein the battery is a solid-state battery".
Sather teaches "wherein the battery is a solid-state battery" (Pars. 37 and 45).
Regarding claim 15, Kamiyama and Ho disclose everything as applied above. However, Kamiyama and Ho does not explicitly disclose "wherein the battery monitoring module further comprises an interface configured for increasing the voltage that is delivered by the power supply".
Sather teaches wherein the battery monitoring module further comprises an interface configured for increasing the voltage that is delivered by the power supply" (Sather: Pars. 44 and 45). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        February 8, 2022